TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00670-CR
NO. 03-07-00671-CR



Charles Leonard Myers, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY

NOS. 725784 & 725786, HONORABLE MIKE DENTON, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

On October 22, 2007, the Clerk received Charles Leonard Myers's pro se "motions
to appeal" convictions in cause numbers 725784 and 725786.  Treating the motions as notices of
appeal, the Clerk notified the trial court clerk.  See Tex. R. App. P. 25.2(c)(1).  We have been
informed by the clerk that in cause number 725784, Myers was convicted of violating a protective
order following a plea of no contest.  Sentence of 180 days in jail was imposed on
November 13, 2006.  Cause number 725786 was dismissed on the State's motion on
November 13, 2006.
Myers's notice of appeal from the conviction in cause number 725784 was not timely
filed.  See Tex. R. App. P. 26.2(a)(1).  We lack jurisdiction to dispose of the purported appeal in any
manner other than by dismissing it for want of jurisdiction.  Slaton v. State, 981 S.W.2d 208 
(Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).  There is
nothing to appeal in cause number 725786.  Accordingly, the appeals are dismissed.

				__________________________________________
				David Puryear, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   January 9, 2008
Do Not Publish